                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-601-FDW-DCK

 WHIRLPOOL PROPERTIES, INC.,                        )
 WHIRLPOOL CORPORATION, and                         )
 MAYTAG PROPERTIES, LLC,                            )
                                                    )
                        Plaintiffs,                 )
                                                    )
    v.                                              )       ORDER
                                                    )
 FILTERS FAST, LLC,                                 )
                                                    )
                        Defendant.                  )
                                                    )

         THIS MATTER IS BEFORE THE COURT on “Defendant Filters Fast, LLC’s

Unopposed Motion To File Documents Under Seal” (Document No. 140) filed February 22, 2019.

This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b),

and immediate review is appropriate. Having carefully considered the motion, the record, Local

Rule 6.1, the Protective Order, and noting consent of Defendant’s counsel, the undersigned will

grant the motion.

         As the time for public response has not run on this motion, the Court will consider any

objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

         IT IS, THEREFORE, ORDERED that “Defendant Filters Fast, LLC’s Unopposed

Motion To File Documents Under Seal” (Document No. 140) is GRANTED.

                                       Signed: February 26, 2019
